Title: From Benjamin Franklin to Ebenezer Hazard, 26 December 1783
From: Franklin, Benjamin
To: Hazard, Ebenezer


          
            Sir,
            Passy, Dec. 26. 1783.—
          
          I am desired by the General Post Office of Great Britain to recommend to your Consideration a Sketch of an Advertisement respecting the Packet Boats, which they think it may be useful to publish. You will do in it what you think proper. Perhaps you have already done what is necessary. As I was formerly long connected with that Office, & have Friends in it, if I can be of use in forwarding any Arrangements you have to propose for


the Benefit of yours, you may command freely Sir, Your most obedient Servant
          
            B Franklin
            Ebenezer Hazard Esqr Postmaster General
          
         
          Addressed: Ebenezer Hazzard Esqr / Post Master General of / the United States / of America.—
          Endorsed: Letter Benja. Franklin Decr. 26th. 1783
        